                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 RISHAWN JONES,                                     Case No. 19‐860 (NEB/SER)

                       Petitioner,

 v.                                            ORDER ACCEPTING REPORT AND
                                                   RECOMMENDATION
 M. RIOS, Warden,

                       Respondent.



      The Court has received the June 25, 2019 Report and Recommendation of United

States Magistrate Judge Steven E. Rau. [ECF No. 10 (“R&R”).] No party has objected to

that R&R, and the Court therefore reviews it for clear error. See Fed. R. Civ. P. 72(b);

Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Finding no clear error,

and based upon all the files, records, and proceedings in the above‐captioned matter, IT

IS HEREBY ORDERED THAT:

      1. The Court ACCEPTS the R&R, and

      2. Petitioner’s Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241 [ECF

      No. 1] is DISMISSED WITHOUT PREJDUICE.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: July 30, 2019                           BY THE COURT:


                                               s/Nancy E. Brasel
                                               Nancy E. Brasel
                                               United States District Judge
